                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

DEBRA ROJAS                                      *    Civil Action No. 1:19-CV-0775-JRN

V.                                               *

TOLTECA ENTERPRISES INC. &                       *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA                             *

             DEFENDANT TOLTECA’S FIRST SUPPLEMENTAL MOTION
                        FOR SUMMARY JUDGMENT

       Tolteca Enterprises Inc., dba The Phoenix Recovery Group (“PRG”) supplements its pending

Motion for Summary Judgment to add the “bona fide” error defense . Travelers joins this pleading.

       1. Plaintiff claims PRG unlawfully sought to collect a debt on behalf of her former apartment

complex (the Reserve at Springdale, Austin, Texas) because it was inaccurate. As a result, Plaintiff

claims PRG “misrepresented” the debt and is strictly liable.

       2. PRG did not intentionally violate the Federal Debt Collection Practices At (FDCPA) or

Texas Debt Collection Act (TDCA). PRG did not know, and had no reason to know, that the debt

amount, status, or character was inaccurate. According to Plaintiff’s creditor, the Reserve apartment

complex, Plaintiff owed a debt. Relying on the Reserve’s written billing information, PRG notified

Plaintiff that she owed a debt to the Reserve. See, Billing Statement. Plaintiff was notified about the

debt and her right to dispute the debt. Plaintiff failed to dispute the debt. Therefore, the debt was

presumed valid and owed. 15 USC §1692g(a)(3). The assumption was not contradicted for months.

       3. Months later, Plaintiff’s lawyer, Mr. Tyler Hickle, faxed PRG claiming that the debt was

inaccurate. Soon after the fax was received, PRG took prompt action and had the debt deleted and

ceased further collection activity.
       4. PRG is entitled to a bona fide error defense to Plaintiff’s claims under the FDCPA and the

TDCA. See, 15 USC §1692k( c ) and Tex. Finance Code §392.401 which sets forth the “bona fide”

error defense. PRG did not intentionally violate the law. Any attempt to collect the debt which was

claimed to be “inaccurate” was due to a “bona fide” error. Plaintiff claims PRG is “strictly liable”

despite its lack of knowledge and entitlement to assume the validity of the debt (because Plaintiff did

not dispute the debt for months). The summary judgment evidence shows bona fide error, however,

and therefore PRG is not liable as a matter of law.

       PRG did not intentionally violate the law and it had procedures in place to avoid seeking to

collect inaccurate debts. Consequently, the bona fide error defense protects PRG from being liable to

Plaintiff. The following summary judgment evidence shows the applicability of the “bona fide” error

defense: 1) PRG acted with due care and did not intentionally violate the FDCPA or TDCA nor did

it knowingly or intentionally seek to collect an inaccurate debt1; 2) PRG had reasonable procedures

to avoid collection of inaccurate debts; 3) PRG is not required to do a probing analysis of the debt but

can rely on the written billing statement from the Reserve, who said Plaintiff owed it money2; 4) PRG

was entitled to assume the debt was valid3 because Plaintiff failed to dispute the debt for many months;

5) PRG did not know the debt was inaccurate4; and 6) PRG deleted the debt when it became aware that

the debt was inaccurate when the Reserve admitted it had made a mistake.



       1
           See, 15 USC 1692k( c ); TDCA §392.401, bona fide error defense.
       2
        Jenkins v. Heinz, 124 F.3d 824 (7th Cir. 1997); Chaudry v. Gallerizzo, 174 F. 3d 394 (4th
Cir. 1999); Clark v. Capital Credit. & Coll. Svcs. Inc., 460 F.3d 1162 (9th Cir. 2006); Walton v
EOS CCA, March 21, 2018, 7th Cir. A debt collector can rely on the creditor’s information.
       3
           See, 15 USC §1692g(a)(3). Debt assumed valid if not disputed.
       4
        15 USC §1692e(8); Johnson & Higgins Inc. v. Kenneco Energy Inc., 962 SW2d 507
(Tex. 1998). Requiring some level of scienter to held liable for misrepresentation.
        PRG acted without intent to collect a debt Plaintiff claimed months later to be inaccurate. Lack

of intent is shown by the fact PRG did not know, and had no reason to know, the debt was inaccurate.

It is also shown by the fact that Plaintiff failed to dispute the debt for many months and so the debt was

presumptively valid. Lack of intent is also shown by the fact the Reserve told PRG the debt was owed

as stated on its written billing statement. Lack of intent is also shown by the fact that PRG is entitled

to rely on the creditor’s information and has no duty to do a probing analysis of whether the creditor’s

information is incorrect. It is enough to show that the creditor said Plaintiff owed money and a debt

existed. Randolph v. IMBS Inc., 368 F.3d 726 (7th Cir. 2004)(courts do not impute to debt collectors

any information undisclosed by the creditor that the debt has been paid or is bogus to start with). See

also, Walton v. EOS CCA, No. 17-3040, 7th Cir. March 21, 2018(the law requires ‘nothing more than

the debt collector confirming in writing that the amount being demanded is what the creditor is

claiming is owed’) citing, Chaudry v. Gallerizzo, 174 F.3d 394 (4th Cir. 199); Clark v Capital Credit

& Coll. Servs. Inc., 460 F.3d 1162 (9th Cir. 2006).

        PRG is not liable due to the defense of unintentional bona fide error. PRG is not liable as a

matter of law under the FDCPA or TDCA for statutory damages, costs, and attorney fees.

Furthermore, there is no basis for injunctive relief, either, since PRG is not liable, the debt has been

deleted, and all collection actions have terminated.



                              SUMMARY JUDGMENT EVIDENCE

        Defendant relies on the following summary judgment evidence.

        1. All evidence attached to or filed with its Motion for Summary Judgment which shows that

the debt was not disputed for months; that PRG did not know and had no reason to know the debt was

inaccurate; that PRG is entitled to rely on the creditor’s information; and that PRG took quick
measures to delete the debt and cease collection action.

       2. The attached declaration of Eric Allen showing the applicability of the bona fide error

defense.

       WHEREFORE, summary judgment should be rendered for Defendants. This case should be

dismissed with prejudice and Plaintiff should take nothing and be assessed all costs of suit.

                                              S/Tom Clarke
                                              Texas Bar No. 04318600
                                              8026 Vantage Dr., Suite 105
                                              San Antonio, TX 78230
                                              210/340-8448
                                              210/348-7946 fax
                                              tclarkeatty7@aol.com
                                              Attorney for Defendants

                                 CERTIFICATE OF SERVICE

      I certify that on February 6, 2020, that Defendants’ Supplemental Motion for Summary
Judgment and exhibits were electronically filed with the court’s CM/ECF electronic filing system
which will give Plaintiff’s attorney, Tyler Hickle, electronic notice of the filing.

                                              S/Tom Clarke
